Title: To James Madison from Alfred Madison, 24 November 1809
From: Madison, Alfred
To: Madison, James


Dear Uncle
Williamsburg Novr. 24th. 1809
By this you will find that I am at present in Wmsburg. I have at length commenced my course in Wm & Mary College—which has been so long famed for its dissipation & intemperance. I have been here about three weeks—& consequently have had some opportunity of forming an estimate of the advantages to be derived from attending the lectures delivered in this College. The Bishop is certainly a very amiable & good man & he appears to have compiled & improved his lectures on Natural Philosophy with a great deal of labour & much Judgement. We are now reading Vattel on the law of nations—from the principles laid down in this Author, & from a paragraph in Rutherforth the Bishop, is decidedly of opinion that, agreeable to the law of nations the British government was bound to ratify the treaty made by Mr. Erskine, with the American government—but the law of nations can afford but a feeble barrier against the encroachment of a power which has long since manifested such a disregard ⟨for⟩ those principles, which have been heretofore held sacred. If Justice were the object, & reason the guide of all nations, it would be pleasing to reflect what a powerful & insurmountable bulwark the law of Nations, would form, to our rights & National prosperity—but under existing circumstances it would be but an idle speculation. We have heard of Mr. Jackson’s dismissal. Thos⟨e⟩ with whom I have conversed on the subject, seem to have heard of his disrespectful conduct with the utmost indignation, and, of his consequent dismissal with the greatest satisfaction. At the present important crisis of our affairs, few can be uninterested. Although I have heretofore been but little concerned about local Politics, I should like very much, at present to read some of the News Papers. I will therefore be much obliged to you, if you will occasionally inclose me such, as will be useless to you & may probably afford me much satisfaction, & some improvement at the same time. With my best love to my Aunt, I remain yours affectionately
Alfred Madison
